Filed 4/29/22 P. v. Bowden CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                 COURT OF APPEL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078366

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. FVI19002515)

 NICHOLAS ANTWONE BOWDEN,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Bernardino,
Tony Raphael, Judge. Remanded for resentencing.
         Martin Kassman, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A.
Sevidal, Andrew S. Mestman, and Juliet W. Park, Deputy Attorneys General,
for Plaintiff and Respondent.
      Defendant Nicholas Antwone Bowden led deputies on a late night,
high-speed chase down an interstate highway and surface streets with four
young children in the backseat and an unsecured firearm under the front
passenger seat. A jury convicted him of four counts of felony child
endangerment, willful evasion of a peace officer, and being a felon in
possession of a firearm. At sentencing, the trial court imposed an upper term
on the principal child endangerment count, and it ran the sentences on all
five subordinate counts consecutively.
      Bowden argues the court abused its discretion in imposing consecutive
sentences on the four child endangerment convictions. He contends
concurrent terms were required because those convictions all stemmed from
the identical course of conduct during the high-speed chase. In addition,
relying on the recent enactment of Senate Bill No. 567 (Senate Bill 567)
(Stats. 2021, ch. 731, § 1.3), he challenges the court’s imposition of a six year
upper term on the principal child endangerment count. We reject the first
contention but accept the second, disagreeing with the People’s view that any
error in failing to comply with the newly amended sentencing statute was
harmless. Thus, we remand for resentencing but in all other respects affirm
the judgment.
                FACTUAL AND PROCEDURAL BACKGROUND
      Just after midnight on September 17, 2019, San Bernardino County
Sheriff’s Deputy Fernando Trujillo was driving north on Interstate 15 when
he saw a Toyota Camry speeding ahead at 85 miles per hour. Trujillo
signaled for the vehicle to pull over, and it initially slowed down before
accelerating to 110 miles per hour. Weaving in and out of traffic without
using its headlights or turn signals, the Camry nearly rear-ended two
vehicles before veering off to exit the highway at La Mesa Road.


                                         2
      Deputy Michael Martinez joined the pursuit at La Mesa Road. Seeing
the Camry drive at high speeds without headlights, Martinez activated his
vehicle lights and siren to pull the car over, but it did not stop. The Camry
proceeded at 90 miles per hour on surface streets, swerving between lanes
and into oncoming traffic, barely avoiding collisions as Martinez followed in
close pursuit. Eventually Martinez cornered the Camry in a paved lot behind
a furniture store, prompting the driver to exit the vehicle and flee on foot.
      Bowden, the driver, was arrested after a short chase. He did not have a
license on him. In the backseat of the Camry he had just abandoned,
deputies found an infant and three young children who were not in car seats
or wearing seatbelts. There was also a woman and a dog in the vehicle. A
search of the Camry revealed a loaded 9-millimeter semiautomatic pistol
under the front passenger seat. The weapon only had a finger safety, which
could have been jostled and dislodged during the high-speed chase.
      During a custodial interrogation, Bowden told Deputy Francisco
Demara that he had been trying to evade arrest on out-of-state felony
warrants. He admitted the four young children were not in car seats as he
drove up to 120 miles per hour. Conceding he had made a “very irresponsible
dad move” and that “[i]t could have been way worse,” Bowden explained that
he was on the run because he was “smoking weed” and driving without a
license.
      The San Bernardino District Attorney charged Bowden with evading a
peace officer with wanton disregard for safety (Veh. Code, § 2800.2, subd. (a),
count 6), four counts of child endangerment likely to cause great bodily harm

or death as to each of the four children in the car (Pen. Code,1 § 273a, subd.


1     Unless otherwise specified, further undesignated statutory references
are to the Penal Code.

                                        3
(a), counts 7−10), and being a felon in possession of a firearm (§ 29800, subd.

(a)(1), count 11).2 A jury ultimately convicted Bowden on each of these
charged counts.
The parties stipulated that Bowden had previously been convicted of a felony.
      Bowden appeared for sentencing on July 10, 2020. Stating its intent to
follow the probation department’s recommended sentence of 11 years, four
months, the court invited argument from the parties. Among other points
raised, defense counsel urged the court to exercise its discretion to run the
terms on counts 7, 8, 9, and 10 concurrently rather than consecutively, noting
that the four felony child endangerment counts all stemmed from the same
course of conduct.
      The prosecutor disagreed, stating that the fact that multiple children
were endangered was aggravating and that concurrent sentencing would
ignore that Bowden placed multiple children at risk. Moreover, she urged the
court to consider the ages and sizes of the children involved, noting that an
infant outside a car seat faces greater risk from a high-speed chase than an

older child.3 Requesting briefing from both parties, the court continued the
sentencing hearing to July 24.



2     Because Bowden was acquitted on counts 1 through 5 as to events
allegedly occurring on a different date, those counts are not discussed in this
opinion.
3     In their arguments before the trial court, both parties appeared to
conflate the question of consecutive versus concurrent sentencing with
multiple punishment. As the Supreme Court has explained, “section 654 is
irrelevant to the question of whether multiple concurrent convictions are
sentenced concurrently or consecutively.” (People v. Deloza (1998) 18 Cal.4th
585, 594.) Both parties limit their focus on appeal to the propriety of
consecutive sentencing alone, without addressing multiple punishment under
section 654.
                                       4
      At the continued hearing, the court again expressed its intent to impose
a sentence of 11 years and four months and invited argument on “the section
654 issue.” Defense counsel acknowledged that section 654 did not apply
because there were “multiple victims” but nonetheless stated the court had
discretion whether to run the sentences consecutively or concurrently. He
asked the court to not only run the child endangerment counts (counts 7, 8, 9,
and 10) concurrently to each other, but also to run the term on the evasion
count (count 6) concurrently with those counts, suggesting it too rested on the
identical course of conduct.
      In response, the prosecutor suggested that the felony child
endangerment convictions could rest on events that were completed before
the high-speed chase began, including having an unsecured loaded gun under
the passenger seat or failing to secure the children with car seats or belts.
Restating her view that Bowden “shouldn’t get a discount for having more
children in the car,” the prosecutor suggested that consecutive sentencing
was appropriate.
      Once the matter was submitted, the court selected count 7, felony child
endangerment as to the infant in the vehicle, as the principal count. It
imposed the six year upper term on that count, reciting various factors (see
Discussion, section B, post). As to the remaining counts, the court imposed
consecutive sentences. It reasoned as to the convictions for evading deputies
(count 6) and firearm possession (count 11), that the “crimes and their
objectives were predominantly independent of each other, and . . . did involve
separate acts of violence or threats of violence” justifying consecutive terms.
The court likewise found consecutive sentences were appropriate on the
remaining child endangerment counts (counts 8, 9, 10) because Bowden
“showed a greater culpability by endangering multiple children.” Citing


                                        5
People v. Calhoun (2007) 40 Cal.4th 398 (Calhoun), the court reasoned it
could consider the existence of multiple victims as a basis for imposing a
consecutive sentence.
      Thus, applying the consecutive sentencing rubric found in section
1170.1, the court imposed one-third the middle term on each of the
subordinate counts (counts 6, 8, 9, 10, 11). Adding this to the six year upper
term on count 7 resulted in a total sentence of 11 years and four months in
state prison, with credit for time served.

                                 DISCUSSION
      Bowden raised a single claim of sentencing error in his initial appellate
briefs, arguing the trial court abused its discretion in imposing consecutive
rather than concurrent sentences on the felony child endangerment
convictions reflected in counts 7 through 10. He relied on the fact that all the
offenses were committed pursuant to a single objective and course of conduct
during a high-speed chase. We reject this contention, concluding no abuse of
discretion occurred.
      After appellate briefing was complete, the Governor signed into law
Senate Bill 567, which amends section 1170, subdivision (b) to narrow the
circumstances in which a sentencing court may impose an upper term. This
court requested supplemental briefing from the parties “as to whether
Bowden is entitled to the retroactive benefit of Senate Bill 567, and whether
he seeks resentencing.” Bowden submitted a supplemental brief asking for
resentencing on count 7. He claims he is entitled to retroactive application of
the ameliorative changes effected by Senate Bill 567 and that resentencing is
required because none of the factors relied on by the trial court to impose the
upper term remain valid.



                                        6
      The People concede retroactivity under In re Estrada (1965) 63 Cal.2d
740, 744−745 (Estrada). They nonetheless contend that remand for
resentencing is unnecessary because any error in failing to submit the
aggravating factors to the jury was harmless. For reasons we explain, we
conclude that Bowden is indeed entitled to retroactive application of recent
amendments to section 1170, subdivision (b), and reject the People’s
contention that resentencing is unnecessary.

A.    Consecutive Sentences on Counts 7, 8, 9, and 10
      The trial court sentenced Bowden to consecutive terms on each of the
four felony child endangerment convictions, selecting the upper term on the
principal count (count 7) and applying section 1170.1, subdivision (a) to run
the terms on the remaining three counts (counts 8 through 10) consecutively.
Bowden argues that the court abused its discretion in running the terms on
these four counts consecutively where each rested on the same course of
conduct and same objective during the high-speed chase. As he
acknowledges, the decision to impose consecutive or concurrent sentencing is
left to the trial court’s sound discretion and will not be reversed unless, under
the circumstances, the trial court’s decision exceeds the bounds of reason.
(People v. Reneaux (2020) 50 Cal.App.5th 852, 874.) On our record, no abuse
of discretion occurred.

      Rule 4.425(a) of the California Rules of Court4 provides that a
sentencing court may impose consecutive rather than concurrent sentences
based on various facts relating to the crimes, “including whether or not:
(1) The crimes and their objectives were predominantly independent of each
other; (2) The crimes involved separate acts of violence or threats of violence;


4    Further undesignated rule references are to the California Rules of
Court.
                                        7
or (3) The crimes were committed at different times or separate places, rather
than being committed so closely in time and place as to indicate a single
period of aberrant behavior.” Rule 4.425(b) permits a court to further
consider any aggravating or mitigating circumstances “in deciding whether to
impose consecutive rather than concurrent sentences, except: (1) A fact used
to impose the upper term; (2) A fact used to otherwise enhance the
defendant’s sentence in prison or county jail under section 1170(h); and (3) A
fact that is an element of the crime may not be used to impose consecutive
sentences.” “The listing of factors in these rules for making discretionary
sentencing decisions is not exhaustive and does not prohibit a trial judge
from using additional criteria reasonably related to the decision being made,”
provided those criteria are stated on the record. (Rule 4.408(a).)
      Construing the record in the context of the arguments made, the trial
court imposed consecutive terms on the subordinate felony child
endangerment convictions (counts 8 through 10) based on the jury’s finding
that multiple victims were harmed. In the court’s view, Bowden “showed a
greater culpability by endangering multiple children.” Relying on Calhoun,
supra, 40 Cal.4th 398, it reasoned that it could consider the existence of
multiple victims as a basis for imposing either the upper term or a
consecutive sentence, although it could not (and did not) do both.
      As the trial court suggested, Calhoun is instructive, albeit not directly
on point. In that case, the Supreme Court rejected a claim that it was
improper for the sentencing court to consider the fact that defendant’s high-
speed drag racing harmed multiple victims in imposing an upper term on
separate vehicular manslaughter counts that ran concurrently. (Calhoun,
supra, 40 Cal.4th at p. 405.) As the court explained, the defendant’s Sixth
Amendment jury trial right was not implicated where he had been convicted


                                       8
beyond a reasonable doubt of committing crimes against separate victims.
(Id. at p. 408.) Moreover, where defendant’s “single act of violence caused
either the death or serious injury of four people,” the court reasoned that
“[t]he gravity of and his culpability for this offense is increased by the
number of those he harmed.” (Ibid.) A sentencing court could “consider the
fact of multiple victims as a basis for imposing either the upper term or a
consecutive sentence, although it cannot [under rule 4.425(b)(1)] do both.”
(Calhoun, at p. 408.)
      This last aspect of Calhoun is helpful. Where, as here, a jury convicts a
defendant in separate counts of engaging in a course of conduct that harmed
separate victims, a sentencing court may consider the existence of multiple
victims in imposing a consecutive sentence or an upper term, although it may
not use the same factor to do both. Because the court imposed middle terms
on counts 8, 9, and 10 and selected the upper term on count 7 for altogether
different reasons (discussed post), it did not abuse its discretion in
considering that multiple victims were harmed in running the terms on these
four counts consecutively.
      Bowden’s attempt to cabin Calhoun as solely addressing upper term
sentencing is unpersuasive. Post-Calhoun cases have made clear that a
sentencing court “has discretion to impose consecutive sentences where, as
here, a single act has resulted in crimes against multiple victims.” (People v.
Leon (2010) 181 Cal.App.4th 452, 468 (Leon); see People v. Caesar (2008) 167
Cal.App.4th 1050, 1061 [citing Calhoun to conclude that “the naming of
separate victims in separate counts is a circumstance on which a trial court
may properly rely to impose consecutive sentences”].) In short, there was no
abuse of discretion in imposing consecutive terms on counts 7, 8, 9, and 10




                                        9
based on the finding that Bowden harmed multiple victims through his

conduct.5
B.    Upper Term on Count 7: Senate Bill 567
      Bowden was sentenced to a six-year upper term on count 7 (felony child
endangerment as to infant Athena B. in violation of § 273a, subd. (a)).
During his July 2020 sentencing hearing, the trial court articulated three
aggravating circumstances justifying imposition of the upper term. First,
Bowden performed poorly on probation, both during previous probationary
periods and while on probation at the time of the present offense. Second,
Bowden did not accept full responsibility for his conduct; in the court’s view,
his remarks about making an “irresponsible dad move” fell short given the
level of danger he put his family in during the high-speed chase. Third, the
children in the car were each particularly vulnerable given their young age,


5      Elsewhere during sentencing, the court indicated that consecutive
terms were appropriate because the “crimes and objectives were
predominantly independent of each other, and . . . did involve separate acts of
violence or threats of violence” justifying consecutive terms. Bowden relies
on this language to suggest that the court abused its discretion in running
the terms on counts 7 through 10 consecutively. But construed in context,
this discussion related to the imposition of consecutive terms on the evading
law enforcement and firearm possession counts in counts 6 and 11. At
sentencing, defense counsel sought concurrent sentencing on counts 7
through 10 and count 6, arguing that all five counts rested on the same high-
speed chase. The prosecutor responded that the child endangerment counts
could rest on conduct that ended before the high-speed chase began, including
the lack of car seats and the unsecured firearm. It is in this context that the
court’s quoted language must be construed. As the court explained, the
“separate counts of felony evading and possession of a firearm by a
felon . . . [were] divisible courses of conduct [that were] separate from each
other, and from the felony child endangerment.” And even if the court
considered erroneous factors, it made clear that any one factor would support
consecutive sentencing, rendering any error harmless. (See Leon, supra, 181
Cal.App.4th at pp. 468−469.)
                                       10
close relationship with Bowden, and relative helplessness during the police
pursuit.
      At the time Bowden was sentenced, section 1170, former subdivision (b)
largely left it to a sentencing court’s “sound discretion” to select the
appropriate term within a sentencing triad that “best serves the interests of
justice.” (§ 1170, former subd. (b), as amended by Stats. 2018, ch. 1001
(Assem. Bill No. 2942) § 1.) While Bowden’s appeal was pending, the
Legislature enacted Senate Bill 567, which amended section 1170,
subdivision (b) to limit the situations in which an upper term could be
imposed. (Stats. 2021, ch. 731, § 1.3.) Effective January 1, 2022, a court
must “order imposition of a sentence not to exceed the middle term,” except
under narrow circumstances. (§ 1170, subd, (b)(1).) An upper term may be
imposed “only when there are circumstances in aggravation of the crime that
justify the imposition of a term of imprisonment exceeding the middle term,
and the facts underlying those circumstances have been stipulated to by the
defendant, or have been found true beyond a reasonable doubt at trial by the

jury or by the judge in a court trial.”6 (§ 1170, at subd. (b)(2).)


6     Subdivision (b)(2) of section 1170 requires bifurcation of jury trials
where aggravating factors are alleged: “Except where evidence supporting an
aggravating circumstance is admissible to prove or defend against the
charged offense or enhancement at trial, or it is otherwise authorized by law,
upon request of a defendant, trial on the circumstances in aggravation
alleged in the indictment or information shall be bifurcated from the trial of
charges and enhancements. The jury shall not be informed of the bifurcated
allegations until there has been a conviction of a felony offense.” Although
not relevant to this appeal, subdivision (b)(3) of section 1170 permits a
sentencing court to “consider the defendant’s prior convictions in determining
sentencing based on a certified record of conviction without submitting the
prior convictions to a jury.” (Ibid.) New sentencing rules reflected in
subdivision (b)(4) through (b)(7) of section 1170 likewise do not bear on this
appeal.
                                        11
      Because the judgment in his case is not yet final, Bowden contends he
is entitled under Estrada, supra, 63 Cal.2d at page 745, to the retroactive
application of section 1170, subdivision (b) as amended. He notes that none
of the factors relied on by the court at sentencing to impose the upper term
were stipulated to or found true by the jury, and he seeks remand for
resentencing. The People concede that the amended law applies retroactively
to Bowden under Estrada, but nonetheless suggest remand is unnecessary.
      We agree with the parties that Bowden is entitled to retroactive
application of Senate Bill 567. When an amended statute has the effect of
lessening punishment for an offense, “[i]t is an inevitable inference that the
Legislature must have intended that the new statute imposing the new
lighter penalty now deemed to be sufficient should apply to every case to
which it constitutionally could apply”—that is, to all nonfinal judgments.
(Estrada, supra, 63 Cal.2d at p. 745.) “The Estrada rule rests on an inference
that, in the absence of contrary indications, a legislative body ordinarily
intends for ameliorative changes to the criminal law to extend as broadly as
possible, distinguishing only as necessary between sentences that are final
and sentences that are not.” (People v. Conley (2016) 63 Cal.4th 646, 657; see
also People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 308−309
[Proposition 57 applied retroactively where nothing rebutted the inference of
retroactivity under Estrada].) By narrowing the permissible grounds on
which a sentencing court can impose an upper term under section 1170,
subdivision (b), Senate Bill 567 is ameliorative on some sentences. Because
the Legislature gave no indication these amendments should apply
prospectively only, under the Estrada rule we infer that the Legislature
intended the new law to apply retroactively to all nonfinal convictions on
appeal. (See People v. Flores (2022) 73 Cal.App.5th 1032, 1039 [remanding


                                       12
for resentencing consistent with section 1170, subdivision (b)(6) as
amended].)
      While conceding retroactivity, the People suggest that “retroactivity
does not necessarily require a remand to the superior court.” Invoking the
prejudice standard for Sixth Amendment violations at sentencing, they urge
us to consider whether any error in failing to submit aggravating factors to
the jury was harmless beyond a reasonable doubt. (See People v. Sandoval
(2007) 41 Cal.4th 825, 838 (Sandoval); People v. Wilson (2008) 44 Cal.4th 758,
812−813.) In their view, any sentencing error under section 1170,
subdivision (b) as amended is harmless, eliminating the need for remand,
because all of the factors cited by the court to justify the upper term on count
7 “would have unquestionably been found true had they been put to the jury.”
      Even assuming the People are correct as to the applicable harmless

error standard,7 our record does not allow us to conclude the jury would have
found true beyond a reasonable doubt each aggravating factor on which the

court relied.8 The prior version of the DSL did not require the prosecution to


7     The People’s argument appears to assume that the trial court’s failure
to apply the new procedures set forth in the amended statute would amount
to a Sixth Amendment violation. We have no occasion to either endorse or
contest that assumption.
8      As the People correctly note, “even a single factor in aggravation is
sufficient to support the imposition of an upper term sentence.” This does not
mean (nor do the People suggest) that an upper term may be affirmed
without remand so long as the appellate court is satisfied beyond a
reasonable doubt that “the jury would have found true at least one
aggravating circumstance.” (See People v. Flores (2022) 75 Cal.App.5th 495,
500−501, italics added.) Suffice it to say, we disagree with Flores to the
extent it suggests that remand is unnecessary as long as the appellate court
concludes one aggravating factor was proper, at least where the trial court
does not unambiguously indicate that any one factor alone would suffice.

                                       13
present evidence concerning circumstances in aggravation, and Bowden had
neither reason nor opportunity to contest such evidence at trial. It is
problematic in this context to rely on a pre-Senate Bill 567 sentencing record
to reach a conclusion as to what the jury “unquestionably” would have found.
“[A]lthough defendant did have an incentive and opportunity at the
sentencing hearing to contest any aggravating circumstances mentioned in
the probation report or in the prosecutor’s statement in aggravation, that
incentive and opportunity were not necessarily the same as they would have
been had the aggravating circumstances been tried to a jury.” (Sandoval,

supra, 41 Cal.4th at p. 839.)9
      Remand is especially necessary where an evidentiary conflict in the
trial record bears on an aggravating circumstance considered at sentencing.
Here, the trial court imposed an upper term in part based on Bowden’s
failure to accept responsibility for his conduct. It believed that his statement
to police “along the lines of, I made a stupid dad move, [did] not reflect that
the defendant accepted responsibility for his conduct.” We cannot agree with
the People that “[t]he jury would have unquestionably reached the same
conclusion.” Following his arrest, Bowden told police: “I just did a very
irresponsible dad move.” He acknowledged that he “made the wrong


(See, e.g., People v. Scott (1994) 9 Cal.4th 331, 355 [where a court relies on
inapplicable aggravating factors, the reviewing court may not “reweigh valid
factors bearing on the decision below”].)
9     For instance, we cannot say the jury necessarily would have found that
Bowden performed poorly on probation had it been presented with a fuller
record. Bowden was placed on probation for 24 months in March 2018
following a misdemeanor conviction; 18 months into this period, he
committed a felony. The record is silent whether Bowden otherwise violated
the terms of his probation or whether a jury would have found beyond a
reasonable doubt that a felony conviction in the last quarter of his
probationary term amounted to poor performance on probation.
                                       14
decision” and conceded “this is like a rightful conviction in a way.” Although
the court viewed these remarks to show insufficient remorse, a reasonable
jury might have concluded otherwise.

                                DISPOSITION
      This matter is remanded for resentencing consistent with Penal Code
section 1170, subdivision (b) as amended. Following resentencing, the court
is directed to prepare an amended abstract of judgment and forward a
certified copy to the Department of Corrections and Rehabilitation. In all
other respects the judgment is affirmed.




                                                                     DATO, J.

WE CONCUR:



AARON, Acting P. J.



DO, J.




                                       15